FILED
                             NOT FOR PUBLICATION                             JUN 13 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JANE VALLE AGANA,                                 No. 11-73089

               Petitioner,                        Agency No. A099-820-655

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Jane Valle Agana, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her request for a continuance.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We grant respondent’s unopposed August 7, 2012, motion to take judicial

notice of the U.S. Citizenship and Immigration Services’ July 24, 2012, denial of

the Form I-130, Petition for Alien Relative filed on Agana’s behalf. See Ibrahim v.

Dep’t of Homeland Security, 669 F.3d 983, 988 (9th Cir. 2012) (taking judicial

notice of the denial of petitioner’s student visa application).

      Agana contends that the agency abused its discretion by denying her request

for a continuance pending the adjudication of the Petition for Alien Relative filed

on her behalf. Because the visa petition has been denied, we dismiss this petition

for review as moot. See Pedroza-Padilla v. Gonzales, 486 F.3d 1362, 1364 n.2

(9th Cir. 2007).

      PETITION FOR REVIEW DISMISSED.




                                           2                                  11-73089